Case CaSecl-04-2960? a5 -DSCurDa 23 2 /4c /PO/20/aGe Pagjad of 40

IN THE UNITED STATES COURT OF FEDERAL CLAIMS
BID PROTEST

 

AMAZON WEB SERVICES, INC.,

Case No. 19-cv-01796
Plaintiff,

Judge Campbell-Smith
V.

UNITED STATES OF AMERICA, Po

by and through the U.S. Department of Defense,

Defendant,
FINAL REDACTED VERSION
and

MICROSOFT CORPORATION,

Defendant-Intervenor.

 

 

PLAINTIFF AMAZON WEB SERVICES, INC.’S P| RESPONSE IN
OPPOSITION TO DEFENDANTS’ PARTIAL MOTIONS TO DISMISS
Case CASecl-04-2960? E05 -PECuDatL2so I Fala /P0/2PaGe Page of 40

 

TABLE OF CONTENTS
Page
TABLE OF AUTHORITIES ..0...o.eeececeeccesceeceeeceecseeceeccsecseeceeececseeceeseeecseesseesecseeceeeeeceeeseeeees iv
INTRODUCTION ......0.0...ecccsecessceecceeceecceecseecsecceceeecsnccsecseecseceeeceeesseseeceescsseseecsesceeasseceeacseeeeaseeeees 1
QUESTION PRESENTED  .00.o eee cececeeeceecceeeeesceecsecceceescseeseesceesseaseaseasseassesseesseaeeesseaseeesees 3
I. FACTUAL AND PROCEDURAL BACKGROUNDD . 0. eeeeceeceeeeeeeseeeeeeeeeeeeeseeeeees 3
AWS’s Original Bid Protest Challenges DoD’s Flawed and Biased Evaluations
and Award Decision.................cccccccccescceeseeescecseceseeeeseeeseecsaeceseecaeceseeceseceseeceaecesseesseeeseeeees 3
The Court Preliminarily Enjoins Performance and the Government Moves for
Remand 0.2... eeeeceecceecceesceesceeseceseecsseceseecsaecescecsaeceaeecsaeceseeeaeceseeesseeeseeeseeseaeeeeeeeeeeeseeeess 4
DoD Undertakes Corrective Action .............ccccccccceesceesceeseeeeeeceseeeseeceseeeeeceseeesseeseeeseeeees 7
DoD Re-Awards to Microsoft and AWS Files An Amended Complaint ....................... 8
Il. LEGAL STANDARD 000..oeeeeceecceeseeeseeeceeceeeceeeceecsseceeeseeccenceesseceeaceeaseeceeecseeseeeeeeceeesees 9
Il. ARGUMENT .......eeeeeccsecseceecceeceeccsceeccenccesceeccsecesecesecsecessceecceeceeeseesesceeecseceeeceeececeenes 10
Count 4 Is Not Barred by Blue & Gold Because It Is a Challenge to the
Execution, Not the Terms, of the Corrective Action .0..........cccccccccccceeeeeececeeeeeeeeeeeeeeeeeee 11
1. The Amended Complaint is Clear That AWS’s Claims Arise from DoD’s
Improper Re-Evaluations and Award Decision ............::...1cs00cse0sceeeeeeeeceeeeeeseeesees 12
2. Defendants Misconstrue the Scope of Blue & GOId..........cccccccccceeecececeerecesseesseeees 13
3. The Government and Microsoft Rely on Inapposite Authorities That Do
Not Apply to AWS’s Evaluation Challenges ............:c.cccccccceceeeeeeeeeeeeeseteseeesseeessees 15
AWS’s Challenges Were Not Ripe until It Learned of the Evaluation Results............ 18
1. AWS Had No Standing to Bring a Pre-Award Challenge to DoD’s
Execution of the Corrective ACtion ............:cccccceccceeseeeseeeeseeeseeeeeteseeesseeeseeenseenstees 19
2. Count 4 Was Not Ripe to Bring Pre-Award Because It Is Not a Challenge
to the Scope of DoD’s Corrective ACTION ...........cc1ccccccceseceesceesseessceesecesscessceesseesses 24
Blue & Gold Does Not Apply Because Count 4 Challenges a Latent, Not
Patent, Error .0....cceccccccceecccceeeecccceeececceececcecsucecccceeececcceeeeccusececcecseececeuueeeeceusteeeesseeeeessees 26
Case CaSecl-04-(960? Aa5-PCurDei23o TE  F2lad/P0/2@aGe Pages of 40

D. The Policy Concerns Animating Blue & Gold Would Be Undermined if Waiver

Were Found Here oo....... ccc ccecccccccccccccccceececcecccccccccceeecececcccuccceeeeeceecececscuceeeeeececeeeeaeeeeeeeeess 30
E. Evenif Blue & Gold Did Apply, AWS Had Good Cause Not to Challenge the
Execution of Corrective Action Prior to AWard 00....ccccccccccccccccececeeceeeeeeececeeeeceeeeeeeeeeeeee 32
CONCLUSION o.oo cecc ccc cceeccccceccccecccccsccccccccccccccccccccccccccsccccccccccccccccccccccccccesccccccccecccccsccccceees 33
ill
Case (aSecl-09-2960P ES-RECuDatL20o TE F267 /2D20/a9e Pagjaa of 40

TABLE OF AUTHORITIES
Cases

Ace-Fed. Reporters, Inc. v. United States,

No. 20-636, 2020 WL 5640598 (Fed. Cl. Sept. 22, 2020)...........cecceccceeceesceeeceeeseeeeeeeeeeees 24
Adams & Associates, Inc.,

Nos. B-417120, B-417125, 2019 WL 245909 (Comp. Gen. Jan. 16, 2019) «0.0.00... 18
Anham FZCO v. United States,

144 Fed. Cl. 697 (2019) .o..occcccccccccccccccsscceeseceesseeeesseceesseccesseecesseccessececsuecessaeeesseeeesseeeseeeesseeees 26
Ashcroft v. Iqbal,

S556 U.S. 662 (2009) 2... cececcccccccccccsssecesseeeeeseceeseceessecsesseecesseeceseceessecessueeeeeeeeeseeesseeeesseeeessees 9
ATSC Aviation, LLC v. United States,

141 Fed. Cl. 670 (2019) .....ccccccccccccccccceseceesseecesseecesseeseseecesseeeesaeceesseceseeceseeeesseeeeseeeess 16, 17
Blue & Gold Fleet, L.P. v. United States,

492 F.3d 1308 (Fed. Cir. 2007)..0....0.cccccccccccceccescceeseeeseeeeseeeseeesseeesscesseeees 9,10, 11, 27, 31, 32
Boeing Co. v. United States,

968 F.3d 1371 (Fed. Cir. 2020)... .cccccccccccececeesceeseeeesecesecesseeeseceaeeesecesseesseeesseenseees 10, 14, 19
Brocade Commce’ns Sys., Inc. v. United States,

120 Fed. Cl. 73 (2015) oo...eccececccccccccceccescceeseceseeeeecesecessecesecessecesecesseceseceesecesecesseeeeeeseeeess 19, 20
Caddell Constr. Co. v. United States,

125 Fed. Cl. 264 (2016) ......cccccccccccccccccceecceescceseeceseceseecsseceseeesseceseecaecesecesseeeseceeseeeeeeseeeees 12,15
Cambridge v. United States,

558 F.3d 1331 (Fed. Cir. 2009)... ...cccccccccccccccesscceseeeseeceeeeeseeceaceeseeceseeeseeceseeeseeceseesseeeeseees 9,13
COMINT Sys. Corp. v. United States,

700 F.3d 1377 (Fed. Cir. 2012). .....cccccccccccccccceescceesseeeesseeeesseceesscceeseeesseeeeeeeeeses 11, 13, 15, 32
Commce’n Constr. Servs. v. United States,

116 Fed. Cl. 233 (2014) .o.cccccccccccccccccccceessceeesseeeesseceseceesseceesseceesseceessecesaeceeseecessseceeeeeeses 16, 17
Concourse Grp., LLC v. United States,

131 Fed. Cl. 26 (2017) oo....cccccccccccccccceseceeeseceesseeeesseecesseceesseceesseceesaecesseecesseecesseceeseeeessetens 16, 17
CRAssociates, Inc. v. United States,

102 Fed. Cl. 698 (2011) ....cccccccccecccccecccescceseseeceseeeeseeeesseecesaeecesseceeeecesseecesseceeseeeeseeees 16, 17

iv
Case (aSecl-09- 2960? S-RECuDecL Ato ed F26d/2D20age Baga of 40

Draken Int’l, Inc. v. United States,

120 Fed. Cl. 383 (2015) .o..cccccccccccccccccecceesseeesseccesseecesseceesaeecesacceesseceeseeseseecesseceeseceesseeees 12, 14
Duffy v. United States,

120 Fed. Cl. 55 (2015) oon. .ccccccccecccccccccsecceesseeeeseecesseceessecceaeecesseccesseceessecesseeceseeeeeseecesseceeseeeeees 9
Eskridge Res. Corp. v. United States,

92 Fed. Cl. 88 (2010) oo... cece ccccccccscccessceeeseeceseeceesaeecesaeeesseecesseeceeseeceseeeeseeeeeeeeees 19, 20, 22
FirstLine Transp. Sec., Inc. v. United States,

107 Fed. Cl. 189 (2012) ......cecccecccccccccccesceesceeseeeeseceseeessccesscesecesecessecesecesseeesecesseeseeenseeess 20, 27
First Mortg. Corp. v. United States,

142 Fed. Cl. 164 (2019) ooo. ccccecccccccccccececcesccessecseceseeesaeceseeeseceseccssecesecessesesecesseessecesseeeeeeeas 33
Inserso Corp. v. United States,

961 F.3d 1343 (Fed. Cir. 2020)... .ccccccccccccceccceecceesceeeeeceseceseeceaeceseeceaeceeeseseeesseeesesesseeeseeesaes 16
Jacobs Technology Inc. v. United States,

131 Fed. Cl. 430 (2017) .....cccecccccccccccccceccceesceeseecseeeseeessecesecesaeceseceseceseceseeseseeesseeeseees 24, 25, 26
Linc Gov’t Servs., LLC v. United States,

96 Fed. Cl. 672 (2010) oo....eccccecceccccccccsccceesecceesceeesscccesseceessecessseceesseceesaccecsaceesseeeeeeceessecees 10, 33
NetStar-1 Gov. Consulting, Inc. v. United States,

101 Fed. Cl. S11 (2011) .ooccccccc cece ccccecccescceesseeceseceesseecesseceesaeceesseceeseeceseceeseeeesseeees 27, 30
Oracle America, Inc. v. United States,

144 Fed. Cl. 88 (2019) voeccecccccccccssscesseseeseesessssesssssessssssssessssessessssssesesssssssesessssesssesssssssssessssssseees 19
Per Aarsleff A/S v. United States,

829 F.3d 1303 (Fed. Cir. 2016).........cccccccccccccceescceesseceescceeeeeeessceeseceeseeeeees 10, 13, 27, 29, 31
Peraton Inc. v. United States,

146 Fed. Cl. 94 (2019) o.oo. ccccceccccccccccceecceeeeeesseecesseeeesseceesaeecesseceesaeeeseeceseeceeeeeeseeeeseeees 17, 31
Sheridan Corp. v. United States,

95 Fed. Cl. 141 (2010) oo....cccce cee cccceccccccessseecesseeeesaeceesaecceseceeseeeceseeceeseeeeeeeeeseeeeseeeeseeees 19
Sotera Defense Sols., Inc. v. United States,

118 Fed. Cl. 237 (2014) .oocccecccccccccccccccccesccescceseeesecesseesecesecessecesecesseceseceseceseeesseessesesseeeseeeeaes 15
Square One Armoring Serv., Inc. v. United States,

123 Fed. Cl. 309 (2015) .....cecccecceccccesccescceesceesceeeseceseeeseeeseceneeeeseeenseeeseees 15, 20, 21, 24, 29, 31

Vv
Case CASecl-19- 79609 E-PECuDSUL2Io ES Flag 20 20aGe PagjaG of 40

Synergy Solutions, Inc. v. United States,

133 Fed. Cl. 716 (2017) .....ceccccccccceccceccesccesecseesecseeseceseeacesecesecaecseceseceaeeseseseseeteeeeeaeeaeens 10, 32
Sys. Application & Tech., Inc. v. United States,

691 F.3d 1374 (Fed. Cir. 2012). ....cccccecccccceccescceeceseceseeseeesecesecseeesecesecsaceaeceaeseeeeeeaeesereeeesees 19
Technatomy Corp. v. United States,

144 Fed. Cl. 388 (2019) o....eeccceecceccceccesccesceceeseesecseeesecsaeeseeesecsaeeseceaessaeeseceaeseeeeeeeaeseseeneeesees 19
Trustees in Bankruptcy of N. Am. v. United States,

593 F.3d 1346 (Fed. Cir. 2010)... cccccceccecccescceccesceesecsceesecaeeseeesecseeeseceaeeeaesseeeaeseseeneseaeenseens 33
Turping v. United States,

913 F.3d 1060 (Fed. Cir. 2019)... ..cceccecceccceccecceeceesceeseeseceseeseeeseeeaeeeeeeeeeseeaeeeeeseeeseeseeeaees 9,13
Vanguard Recovery Assistance v. United States,

99 Fed. Cl. 81 (QOLL) ..eccecceeeccecccecceeccesceceeseeesecseeesecaeesaeesecaeseeeaeeeseeeeeaeeeseeeeeeeesaeeneeeneeesees 32
Yakus v. United States,

321 U.S. 414 (1944) one cccccec cee ceeceeseeseeeseessecseeesecssecseessecssesseeeseceseesaeeaeeeseeeeeeeeseeeeeeeeeeaees 19
Statutes
28 U.S.C. § L491 (DL) once cecceeccc cece cece ceececeseceseeceseeeseeceaeceseecsaeceseeceseceseeseaeeeeeceaeeeseeseseeesseseeeees 10

Regulations
FAR 2.1O] coceccccc ccc ccceececececcccccccccececececececcccceceeeceececcccuueeeecececececuueeeecececececeueteeeesececeesueeeeceeeeeeeeeaes 29

PAR 3.104-3 oooceeicececccecccceeeeeceeseeceeeeeeeeneeceseeeeeeeeeeeseeeceeeeceeeeeeeeeeeceeeeeeeeeeseeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeees 29

vi
Case CASecl-04-2960R FS-PECuDSWL Aco sd F2idd/P02/a9e Page? of 40

INTRODUCTION

The motions from the Government and Microsoft are a clear attempt to insulate the JEDI
procurement from judicial scrutiny of the bias, bad faith, and improper influence that undermined
DoD’s re-award decision following its corrective action. Defendants argue that, contrary to the
presumption of regularity afforded to government officials—and despite the Government’s own
insistence that it would proceed with the corrective action in good faith—AWS instead should
have presumed that DoD was incapable of conducting an unbiased re-evaluation. Founded on this
chain of illogic, Defendants claim AWS should have immediately protested, and requested that
this Court halt the Government’s re-evaluation purely based on the asswmption that the good-faith
corrective action the Government promised would be tainted by bias, bad faith, and improper
influence. This argument, which calls for a plainly premature and speculative protest, turns on its
head the well-established presumption that the Government operates in good faith and subverts the
very Blue & Gold waiver rule that Defendants invoke.

After this Court enjoined contract performance based on just the first of AWS’s numerous
bid protest allegations, ECF No. 164 at 18, the Government sought voluntary remand to pursue
corrective action, ECF No. 177. In response to AWS’s expressed concern that it appeared DoD
would narrowly tailor the proposed corrective action to conform to Microsoft’s proposal, the
Government repeatedly assured the Court and AWS that DoD’s corrective action and
re-evaluations would, in good faith, consider the full breadth of AWS’s allegations and should be
entitled to the presumption of regularity. See ECF No. 177 at 3, ECF No. 185 at 14. The
Government also acknowledged that AWS would “be free, following the remand, to allege that
DoD has failed to address its concerns and to ask the Court for relief,” including “in the future [to]

challenge the result following from the remand.” ECF No. 185 at 14; ECF No. 199 at 16. The

1
Case CASecl-00-7960R E5-PECuDSWLAco ed F2idd/P02/a9e Pagas of 40

Court accepted the Government’s representations and granted voluntary remand. ECF No. 203 at
4. DoD proceeded with the corrective action, which consisted of solicitation amendments,
discussions, and clarifications. AWS was entitled, and in fact required, to presume that DoD
would honor its commitment to reconsider all aspects of its prior evaluations in response to AWS’s
protest challenges. See ECF No. 185 at 14. Accordingly, AWS participated in each stage of the
corrective action in anticipation of a fair re-evaluation.

Following the re-award, AWS learned for the first time that DoD had actually re-evaluated
proposals on each evaluation factor. However, the debriefing materials and the administrative
record underlying DoD’s corrective action revealed that DoD’s re-evaluations were designed to
reach a pre-determined, politically expedient re-award to Microsoft. The record demonstrated that,
following AWS’s emergence as the lowest priced offeror, DoD purported to find “new” strengths
for Microsoft and “new” weaknesses for AWS. These “new” evaluations, manufactured to justify
a re-award to Microsoft despite its substantial price premium, are demonstrably pretextual. The
re-evaluation record revealed for the first ttme—notwithstanding the Government’s statements to
this Court in its request for remand—that DoD’s execution of its corrective action (and ultimately
the re-award) were tainted by bias, bad faith, and improper influence.

It was therefore unknowable prior to the debriefing and release of the administrative record
that bias, bad faith, and improper influence had in fact manifested itself in the execution of the
corrective action. The Government and Microsoft try to dodge these allegations with a tortured
interpretation of the Blue & Gold waiver doctrine that directly contradicts this Court’s precedents.
Defendants’ arguments rely on the nonsensical premise that AWS should have known, despite
DoD’s commitment to a “good faith” re-evaluation, that the re-evaluation would nonetheless be

tainted by bias, bad faith, and improper influence. This impractical construction of the waiver

2
Case CASecl-00-7960R E5-PECuDS Aco sd F2idd/P02/ae Page of 40

doctrine flips on its head the presumption of regularity afforded to government officials and
contradicts the representations the Government made to this Court about the propriety of its
remand proposal. Far from arguing a coherent application of the doctrine, Defendants instead seek
to create an untenable Catch-22 that would leave AWS’s critical claims of bias, bad faith, and
improper influence effectively unreviewable as either unripe (if raised during the corrective action)
or untimely (if raised now). The Court should reject this attempt to shield DoD’s conduct from

scrutiny. AWS’s claims are timely, and Defendants’ motions should be denied.

QUESTION PRESENTED

Whether AWS timely alleged that DoD’s re-evaluations and re-award decision were
compromised due to bias, bad faith, improper influence, and conflicts of interest, where AWS
could not know that such bias, bad faith, improper influence, and conflicts of interest had corrupted
DoD’s re-evaluations and re-award decision until after AWS received the debriefing materials and
administrative record and where the Government committed to reconsider its prior evaluations and
award decision in good faith.

I. FACTUAL AND PROCEDURAL BACKGROUND

A. AWS’s Original Bid Protest Challenges DoD’s Flawed and Biased Evaluations and
Award Decision

In October 2019, DoD announced that it had awarded the $10 billion, ten-year JEDI
Contract to Microsoft. Upon reviewing the debriefing materials, AWS learned for the first time
that DoD had committed inexplicable errors that affected nearly every evaluation factor. The
pervasiveness and egregiousness of the errors revealed that the source selection was not just flawed
on the technical merits. Rather, the erroneous evaluations and award decision could be explained
only as the product of undue influence and political pressure from the White House. AWS learned

for the first tume that President Trump’s anti-Amazon tweets and tirades during the initial source

3
Case CASecl-09-7960R E5-PECuDSL Aco d F2idd/P0/2G/a9e Pagé 40 of 40

selection process were not harmless bluster, but rather had a real and tangible impact on DoD’s
evaluations and award decision.

In light of AWS’s serious concerns about the award, AWS promptly filed a bid protest
Complaint on November 22, 2019. See ECF No. 1. The Complaint asserted multiple substantive
and procedural errors in DoD’s evaluation and award decision that required reversal of the award

to Microsoft. On January 22, 2020, AWS moved to enjoin performance of the JEDI Contract. See

ECF No. 130.
B. The Court Preliminarily Enjoins Performance and the Government Moves for
Remand

On February 13, 2020, this Court granted AWS’s Motion for Temporary Restraining Order
and Preliminary Injunction (“TRO/PI’) to enjoin performance of the JEDI Contract. See ECF No.
164. The Court found that AWS was likely to succeed on the merits based solely on the very first
error that AWS detailed in its motion, namely, DoD’s misevaluation of Microsoft’s technical
approach for Price Scenario 6. Jd. at 7-11. This error, by itself, was “sufficient to justify [the]
preliminary injunctive relief’ AWS had sought, and the Court consequently did not need to
evaluate the numerous other errors AWS identified in its Complaint and Motion for TRO/PI. Jd.
at 17 n.8.

In response to the TRO/PI, the Government filed a Motion for Voluntary Remand (the
“Remand Motion”) on March 12, 2020. See ECF No. 177. Although the Government’s Remand
Motion stated that DoD planned to “reconsider certain aspects of the challenged agency decision,”
and that “DoD wishe[d] to reconsider its award decision in response to the other technical
challenges presented by AWS,” the Remand Motion did not pledge that DoD would reconsider
any particular error identified by AWS, let alone a// of them. See id. Shortly thereafter, DoD

announced that it intended to /imit its reconsideration to “ensur[ing] that the Court of Federal

4
Case CASecl-09-7960R FS-PECuDSL Aco Ee d F2idd/P020/a9e Pagé 40 of 40

Claims’ noted concerns are addressed.” See ECF 181 at 6-7. AWS therefore understood that the
Government offered to take only the following corrective actions in the original Remand Motion:
(i) issuance of a solicitation amendment revising the technical requirements of Price Scenario 6,
(11) acceptance of “limited proposal revisions addressing the offerors’ technical approach to that
price scenario,” (111) re-evaluation of “any revised proposals for Price Scenario 6 under both Factor
5 and Factor 9,” (iv) reconsideration of the “evaluation of the offerors’ online marketplace
offerings and conduct of clarifications with the offerors relating to the availability of marketplace
offerings,” and (v) “reconsideration of the award decision in response to the other technical
challenges presented by AWS.” ECF No. 197 at 5 (quoting ECF No. 177 at 2). Accordingly,
AWS opposed the Government’s Remand Motion on the basis that limited corrective action
designed only to address the issues underlying the Court’s TRO/PI Order would not address the
myriad serious errors that AWS had identified in its Complaint and Motion for TRO/PI.! See ECF
No. 181. AWS asked the Court to “require the Government to identify corrective action that would
reasonably and impartially address a// errors.” ECF No. 181 at 7; see also ECF No. 197 at 14.

In response, the Government repeatedly asserted that it was acting in good faith, ECF No.
185 at 3 (citing cases), 4, 11, 12, that it had not yet finalized the scope of its proposed voluntary
remand, and that any corrective action would be “well-tailored to address the issues AWS has
chosen to raise in this litigation,” id. at 6-7. The Government emphasized that it sought “leave to

take a voluntary remand to DoD so that the agency may reconsider its decisions in light of the

 

! Notably, AWS did not object to the remand on the basis that the anticipated corrective action
evidenced bias. See generally ECF No. 181; cf ECF No. 238 (hereinafter “MS Br.”’) at 10-12.
Even the Government contradicts Microsoft’s position that AWS objected to the remand on
bias grounds. See ECF No. 237 (hereinafter “Gov. Br.”) at 12 (“AWS never objected to the
remand on this basis — it never alleged that bias so tainted the procurement that it should not
be remanded at all...”’).

5
Case CASecl-09-2960R FIS-PECuDSWL Aco d F2idd/P020/a9e Pagé 42 of 40

protest allegations and this Court’s opinion in issuing a preliminary injunction.” Jd. at 7. In doing
so, the Government necessarily indicated to this Court, and to AWS, that it intended to address a//
of AWS’s allegations in good faith when executing its re-evaluation.

The Government acknowledged AWS’s concern that “DoD ‘provides no meaningful
commitment to evaluate the other serious errors identified by AWS’s protest,’” id. at 13, but
dismissed that concern because “‘ensur[ing] that [the Court’s] noted concerns are addressed . . .
does not preclude the consideration of AWS’s other allegations.” Id. (emphasis added). The
Government explicitly stated that it would “present [the source selection] officials with the
substance of AWS’s allegations to permit them to consider whether any (in addition to Price
Scenario 6) merits revised evaluations or other appropriate action.” Jd. at 14. Moreover, the
Government contemplated that AWS would be free to challenge both DoD’s election or
declination to “make any changes” with respect to its reconsideration “following the remand.” Jd.

The Court ultimately accepted the Government’s assurances and granted the Remand
Motion on April 17, 2020. See ECF No. 203. The Court found that it was proper to “remand[] a
bid protest matter to the appropriate agency when that agency wishes to reconsider its previous
position in light of the protestor’s challenges.” Jd. at 4 (internal quotation marks omitted). The
Court found “no evidence of frivolity or bad faith on [the Government’s] part” in requesting
remand and that there was “strong evidence that the agency’s concern about possible errors in the
procurement process is substantial and legitimate.” Jd. (internal quotation and alteration marks
omitted). Crucially, the Court held that AWS’s concerns and arguments about a flawed remand
process “depend on the particular details of any corrective action that are . . . not yet known,” id.,
and noted that AWS would “have an opportunity to raise such issues should it elect to make a

timely challenge to any corrective action [the Government] takes.” Jd.

6
Case CASecl-09-7960R F5-PECuDSWL Ato ed F2ldd/P02G/a9e Page 4B of 40

C. DoD Undertakes Corrective Action

DoD proceeded with its corrective action through a series of solicitation amendments,
clarifications, and discussions. On April 21, 2020, four days after the Court granted voluntary
remand, DoD issued RFP Amendment 0007 to revise the requirements for Price Scenario 6. AR
Tabs 591, 593-96. The email transmittal of Amendment 0007 informed AWS that DoD had
replaced the Contracting Officer for the JEDI Contract. AR Tab 591. In connection with
Amendment 0007, AWS asked DoD if there had been any other changes to the composition of the
evaluation or source selection teams, or if it planned to make any such changes, but DoD declined
to answer, stating that it “does not comment on the composition of the source selection teams.”
AR Tab 609 at 181611.

Amendment 0007 allowed offerors to re-architect their technical solutions to Price
Scenario 6. As a result, it did not completely lock offerors into their prior pricing, and allowed
AWS and Microsoft to compete on value, as AWS had requested in the remand briefing. See AR

Tabs 593-96.? The following day, April 22, 2020, the new Contracting Officer also sent AWS a

 

2 Whereas the original RFP had required that all price scenarios use “highly accessible” data
storage (which DoD had defined as “online” storage) unless otherwise noted, AR Tab 420 at
174754; AR Tab 408 at 173315, Amendments 0007, 0008, 0009, and 0010 revised Pricing
Scenario 6 to create an exception to the requirement of “highly accessible” data storage, which
had the effect of ratifying Microsoft’s previously noncompliant data storage option. In light
of this changed requirement, Amendment 0007 permitted the offerors to revise their proposed
technical solutions for Price Scenario 6 and to modify any related portions of the price volume
proposals that were directly impacted as a result of revisions to technical solutions. See AR
Tab 593. Amendments 0008 and 0009 resolved certain ambiguities that were introduced
through the Amendment 0007 revisions to the RFP. As a result of one of these ambiguities,
AWS filed an agency-level protest to obtain clarification regarding the precise parameters and
requirements of Price Scenario 6 as amended, and DoD responded by providing through
Amendment 0009 the clarification that AWS sought. See Am. Compl. at § 104. Amendment
0010 asked offerors to identify daily and monthly data volume for object storage using the
dates and growth provided in each of the price scenarios based on an ambiguity it discovered

7
Case DASecl-09-7960R FI5-PECuDSWL Aco d F2idd/P020/a9e Pagé 44 of 40

request for clarification regarding its marketplace offerings. AR Tabs 598, 599. Thus, less than a
week after being granted remand, DoD appeared to be proceeding in good faith to address AWS’s
allegations and concerns from the original Complaint and Motion for TRO/PI, including by
replacing the prior Contracting Officer.

Given these immediate actions, and DoD’s repeated assertions of good faith, AWS
believed that DoD would address its bias and improper influence concerns regarding the source
selection evaluations during the remand. Beyond DoD’s solicitation amendments regarding Price
Scenario 6 and its clarifications regarding marketplace offerings, AWS had no visibility into the
other aspects of the evaluation and award decision DoD was reconsidering, or whether any further
amendments, clarifications, or discussions would take place. Nevertheless, AWS participated at
each step in good faith, and with the understanding that DoD was doing the same.

D. DoD Re-Awards to Microsoft and AWS Files An Amended Complaint

On September 4, 2020, the new JEDI Contracting Officer notified AWS and Microsoft that
DoD had re-awarded the JEDI Contract to Microsoft. AR Tabs 740, 741. DoD provided AWS a
post-award debriefing that consisted of a limited set of redacted source selection documents and
an exchange of written questions. See AR Tabs 742-63.

Although AWS had expected that DoD would execute the corrective action in good faith
and free from bias and undue influence, the debriefing materials revealed that DoD reached the
re-award decision through material and prejudicial errors even more grave than the errors that
infected the original award. Indeed, although AWS emerged as the lowest price offeror following

DoD’s solicitation amendments and discussions, DoD contorted its evaluations to justify a best

 

in the course of evaluating the proposal revisions in response to Amendments 0007-0009. See
AR Tab 607; AR Tab 642; AR Tab 663; AR Tab 664 at 193509-10.

8
Case CASecl-09-7960R F5-PECuDSWL Aco Ed F2idd/P0/20/a9e Pagé 4G of 40

value award in favor of Microsoft, inventing “new” differentiators and ignoring clear strengths in
AWS’s proposal. See ECF No. 236 (“Am. Compl.”) §§ 339-51. The re-award decision and
debriefing materials pointed to the inexorable conclusion that DoD’s re-evaluations and re-award
decision were driven not by the technical merits of each offeror’s proposal, or the best value to the
Government, but instead by the improper motivations of bias and bad faith to re-award to Microsoft
despite the merits of the two proposals. See id.

AWS filed an Amended Complaint on October 23, 2020. AWS alleged that DoD’s re-
evaluations and the resulting re-award decision—which, standing alone, require overturning the
re-award decision—were arbitrary, capricious, and unlawful for the independent reason that they
were motivated by bias, bad faith, improper influence, and/or conflicts of interest. See Am. Compl.
§§ 401-12.

Il. LEGAL STANDARD

The Court must deny a motion to dismiss if the plaintiff has alleged facts sufficient “to
‘state a claim to relief that is plausible on its face.”” Duffy v. United States, 120 Fed. Cl. 55, 61
(2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A plaintiff need only “plead{] factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Jgbal, 556 U.S. at 678. In evaluating a motion to dismiss, the court
“accept[s] all facts pleaded in the complaint as true,” Zurping v. United States, 913 F.3d 1060,
1064 (Fed. Cir. 2019), and “construe[s] them in a light most favorable to the plaintiff,” Cambridge
v. United States, 558 F.3d 1331, 1335 (Fed. Cir. 2009).

In Blue & Gold Fleet, L.P. v. United States, 492 F.3d 1308 (Fed. Cir. 2007), the Federal
Circuit set forth a narrow exception to the general rule that an offeror may challenge a solicitation,

award, or any alleged violation of a procurement statute “before or after the contract is awarded.”

9
Case CASecl-09-7960R FIS-PECuDSWL Aco d F2ldd/P0/2G/a9e Pagé 46 of 40

28 U.S.C. § 1491(b)(1) (emphasis added). Under Blue & Gold, “a party who has the opportunity
to object to the terms of a government solicitation containing a patent error and fails to do so prior
to the close of the bidding process waives its ability to raise the same objection afterwards in a[n]
action in the Court of Federal Claims.” Jd. at 1315. This waiver rule “dr[aws] on precedents
involving certain contract ambiguities,” and the Federal Circuit has applied it in “circumstances
where contract terms contain a ‘patent’ ambiguity or defect, including an obvious omission,
inconsistency, or discrepancy of significance.” Boeing Co. v. United States, 968 F.3d 1371, 1377
(Fed. Cir. 2020) (citing cases). Blue & Gold is intended to prevent bidders from “roll[ing] the
dice” to see if they will win an award despite a patent error in the solicitation, Blue & Gold, 492
F.3d at 1314, and to avoid “after-the-fact litigation” of issues related to the solicitation that “could
have been raised prior to the close of bidding,” Per Aarsleff A/S v. United States, 829 F.3d 1303,
1313 (Fed. Cir. 2016). Blue & Gold is “an equitable, rather than jurisdictional bar,” Linc Gov’t
Servs., LLC v. United States, 96 Fed. Cl. 672, 698 (2010), based on the rationale of “fairness,”
Synergy Solutions, Inc. v. United States, 133 Fed. Cl. 716, 738 (2017), and with a purpose of
promoting efficiency, see Blue & Gold, 492 F.3d at 1313-14.
Il. ARGUMENT

The Amended Complaint’s allegations of bias, bad faith, improper influence, and conflict
of interest are timely, and there is no legitimate legal or policy basis to dismiss them under Blue &
Gold. Defendants’ motions are premised on a distortion of AWS’s claims and a misapplication of
Blue & Gold’s waiver rule—without support in the case law—that would undermine the equity
and litigation efficiency that Blue & Gold seeks to promote.

The Court should deny Defendants’ motions for five independent reasons. First, Blue &

Gold does not apply because Count 4 is a challenge to DoD’s re-award evaluation and decision,

10
Case CASecl-09-7960R FS-PECuDSWL20o Ed F2idd/P0/20/a9e Page AT of 40

and not to the “terms” of the corrective action. Second, there is no waiver because AWS’s
challenge to the execution of the corrective action—which DoD committed to implement in good
faith—was not ripe until after AWS learned of the manifestation of bias in the remand evaluations.
Third, prior to the re-award, there was no patent error that AWS could have identified—tt is not
as if the proposed corrective action represented on its face that DoD would undermine the

re-evaluation process to produce a biased and politically expedient result. Fourth, application of

 

Blue & Gold to AWS’s claims would frustrate judicial review of bias claims and lead to needlessly
inefficient and premature protests in the future. Fifth, AWS had good cause not to bring a pre-
award challenge because it was entitled—indeed, required—to rely on the presumption of good
faith afforded to DoD’s actions on remand, and finding otherwise would lead to an inequitable
result. For all these reasons, Count 4 of the Amended Complaint is timely and the Court should
deny Defendants’ motions.

A. Count 4 Is Not Barred by Blue & Gold Because It Is a Challenge to the Execution, Not
the Terms, of the Corrective Action

The Court should deny Defendants’ motion to dismiss because Count 4 is not a challenge
to the terms of the corrective action. Rather, Count 4 challenges how bias, bad faith, improper
influence, and conflict of interest affected DoD’s re-evaluations during the remand. Challenges
to evaluation decisions are not waivable under Blue & Gold.

Blue & Gold’s waiver rule applies when a party had the “opportunity to object to the terms
of a government solicitation” and failed to do so prior to the award. Blue & Gold, 492 F.3d at
1315 (emphasis added). Although Blve & Gold has been extended to include pre-award challenges
to the “terms” of a solicitation amendment, COMINT Sys. Corp. v. United States, 700 F.3d 1377,
1383 (Fed. Cir. 2012), Blue & Gold has never been used to bar challenges to the execution of an

evaluation and award decision. Indeed, this Court has held that Blwe & Gold does not apply to
11
Case QASecl-09-7960R E5-PECuDSWL20o Ed F2idd/P020/a9e Pagé 4B of 40

“challenges [to] the agency’s evaluation ... and its application of ... source selection criteria” to
an offeror’s proposal. Caddell Constr. Co. v. United States, 125 Fed. Cl. 264, 272 (2016); see also
Draken Int’l, Inc. v. United States, 120 Fed. Cl. 383, 393 (2015) (“While Blue & Gold prevents
[p]laintiff[s] from challenging solicitation terms, it does not prevent [protestors] from protesting
alleged pre-award deficiencies in the procurement process”). Defendants’ reliance on Blue & Gold
to dismiss Count 4 therefore fails as a matter of black-letter law because Count 4 is not a challenge
to the “terms” of the corrective action.

1. The Amended Complaint is Clear That AWS’s Claims Arise from DoD’s
Improper Re-Evaluations and Award Decision

The Amended Complaint makes clear that Count 4 is based on allegations that “DoD’s
reevaluations on remand reveal/ed] that DoD continued to succumb to presidential pressure,” and
that DoD’s “re-award was the product of bias, bad faith, improper influence, and/or conflicts of
interest.” Am. Compl. § 404 (emphases added). These allegations arose based on new information
that AWS learned following the re-award decision and through its review of the debriefing
materials and supplements to the administrative record. These documents demonstrated that after
AWS became the lowest price offeror, DoD proceeded to systematically erode key differentiators
that had been identified in AWS’s favor “on erroneous grounds to ensure the JEDI Contract
remained with Microsoft.” Jd. § 407. AWS alleges that despite DoD’s commitment to execute
the corrective action in good faith, and despite the opportunity afforded by this Court on remand
to cleanse the procurement of the taint of bias, bad faith, and improper influence, the re-evaluations
reveal that the source selection officials were motivated by bias, bad faith, and/or improper
influence to favor Microsoft over AWS, and acted based on these motivations to preserve the

award to Microsoft. Jd. § 408. On a motion to dismiss, the Court must accept these allegations as

12
Case CASecl-09-7960R FS-PECuDSL Aco Ed Fda /P0/20/a9e Pagé 49 of 40

true, and construe any ambiguity in AWS’s favor. See Turping, 913 F.3d at 1064; Cambridge,
558 F.3d at 1335.

The Government argues that Count 4 “does not challenge any particular evaluations or
decisions by DOD, but rather the circumstances under which those evaluations and these decisions
were made.” Gov. Br. at 25. This argument is misdirected. Count 4 identifies specific evaluations
and decisions that DoD made during the remand period that were corrupted as a result of bias, bad
faith, improper influence, and conflict of interest. See Am. Compl. §§ 110-351, 401-412.
Moreover, the Government’s argument fails to distinguish between bias and organizational
conflict of interest (“OCT”) claims that manifest in the terms of a solicitation, versus those that
manifest in the evaluation process and award decision. The flaws in the evaluation process and
award decision can be known to the protestor only after the award, and are therefore not waivable
under Blue & Gold. See Per Aarsleff, 829 F.3d at 1312 (holding defects not discoverable “by
reasonable and customary care” are not waivable under Blue & Gold). As the Government admits,
mere concerns about “an alleged atmosphere” are not actionable unless the “alleged atmosphere
... result[{s] in an award decision tainted by bias or a conflict of interest.”” Gov. Br. at 25 (emphases
added). Because Count 4 is not a challenge to the terms of the corrective action, Blue & Gold does
not apply.

2. Defendants Misconstrue the Scope of Blue & Gold

In their motions to dismiss, Defendants argue that B/ue & Gold is not limited to challenges
to the “terms” of a solicitation, and instead applies broadly to “all situations in which the protesting
party had the opportunity to challenge a solicitation before the award and failed to do so.” MS

Br. at 21 (quoting COMINT, 700 F.3d at 1382) (emphasis added); see also Gov. Br. at 16. That

argument is wrong as a matter of law.

13
Case CASecl-09-7960R ES-PECuDSWL20o Ed F2idd 20 20/a9e Pagé 20 of 40

The Federal Circuit has never endorsed the broad, open-ended interpretation of Blue &
Gold that the Government and Microsoft advance. As the Federal Circuit explained most recently
in Boeing, the Blue & Gold waiver doctrine “drew on precedents involving certain contract
ambiguities” and applies “where contract ferms contain a ‘patent’ ambiguity or defect, including
an obvious omission, inconsistency, or discrepancy of significance, and the contractor or bidder
who later challenges those contract ferms in court had not properly raised the problem to the agency
during the contract-formation process.” Boeing, 968 F.3d at 1378 (emphases added). Neither the
Government nor Microsoft points to any “term” of which AWS knew or should have known and
failed to protest.?

Defendants conveniently ignore legal precedent with clear similarities to this case that
demonstrate AWS’s claims are timely. In Draken Int’l, Inc. v. United States, 120 Fed. Cl. 383,
393 (2015), the protester challenged the terms of a solicitation and argued that the Navy’s delay in
conducting the procurement, coupled with the solicitation’s requirements, unduly restricted
competition. Jd. at 383. The Court held that although Draken’s post-proposal submission
challenge to the solicitation terms was waived under Blue & Gold, the delay rendering the
procurement process anti-competitive was not a solicitation term, and there was “no basis on the
face of the solicitation for Plaintiff to challenge what later became, in its view, an unduly lengthy

procurement process.” /d. at 393.

 

> It defies logic that a commitment to re-evaluate the proposals and reconsider the award decision
would exclude removing bias or bad faith where found. To the extent Defendants argue that
the Government was required to state the obvious, and that AWS should have known from the
Government’s failure to state explicitly it would address AWS’s bias claims during the remand
briefing that the “terms” of the corrective action did not include addressing bias, such silence
on the part of the Government could at most be a latent, not patent, ambiguity. See Section C,
infra.

14
Case CASecl-09-7960R Fb-PECuDSWLAto Ed Fda /P020/a9e Pagé 20 of 40

Likewise here, there was no basis on the face of the solicitation amendments, clarifications,
or discussions for AWS to challenge bias in the corrective action. Rather, AWS challenges “what
later became, in its view,” a biased and bad faith re-evaluation designed to reach a politically
desirable outcome. These allegations are timely and are not waived under Blue & Gold. See id.;
see also Square One Armoring Serv., Inc. v. United States, 123 Fed. Cl. 309, 329-30 (2015)
(Campbell-Smith, J.) (noting that improper “administration,” “carry[ing] out,” “implementation or
execution of . . . corrective action” should be brought as post-award “challenge[s] to the award
decision”); Caddell, 125 Fed. Cl. at 272 (holding Blue & Gold does not apply to challenges to an

agency’s “evaluation” and “application” of source selection criteria).

3. The Government and Microsoft Rely on Inapposite Authorities That Do Not
Apply to AWS’s Evaluation Challenges

Despite the well-settled scope of Blue & Gold, Defendants cite several cases that they claim
have extended Blue & Gold to bar other types of pre-award challenges. But the cases on which
they rely only confirm that the waiver rule is indeed limited to challenges related to the terms of a
solicitation.

For example, Defendants rely on dicta from COMINT suggesting that Blue & Gold may
apply to “all situations in which the protesting party had the opportunity to challenge a solicitation
before the award.” MS Br. at 21; Gov. Br. at 16 (emphasis added). The Federal Circuit in that case
addressed only the narrow question of whether Bue & Gold barred a post-award “challenge to
[an] [a]mendment ... of the solicitation” that was issued after the close of bidding, but before the
award. COMINT, 700 F.3d at 1381. As many courts have since recognized, COMINT did not
endorse expanding the waiver rule to cover all types of challenges unrelated to the terms of a
solicitation—and it certainly does not support expanding it as never before to include challenges

to evaluations. See, e.g., Sotera Defense Sols., Inc. v. United States, 118 Fed. Cl. 237, 253-54
15
Case CASecl-09-7960R E5-PECuDSWL Aco d F2idd 20 20/a9e Page 22 of 40

(2014) (explaining COMINT only expanded Blue & Gold to cover protests to “the terms of an
amendment to a solicitation”); ATSC Aviation, LLC v. United States, 141 Fed. Cl. 670, 695 (2019)
(“While COMINT does state that the ‘same policy underlying Blue & Gold supports its extension
to all pre-award situations,’ ... the extensive surrounding discussion implicates only solicitation
challenges.”).

Nor is the Federal Circuit’s decision in Jnserso Corp. v. United States, 961 F.3d 1343
(Fed. Cir. 2020), of any help to Defendants, for that case also involved an application of Blue &
Gold to bar a challenge to the “express terms” of a solicitation. Jd. at 1350; see Gov. Br. at 16;
MS Br. at 21. The Federal Circuit in Jnserso held that an offeror waived its challenges to a
solicitation’s “express terms” that authorized the agency to disclose detailed pricing information
and agency evaluation methodology to certain offerors in the debriefing for a parallel small
business competition. Jnserso, 961 F.3d at 1350. In finding waiver, the Court was troubled that
the protestor did not bring a pre-award challenge when it was on notice that the “express terms of
the solicitation’—combined with general knowledge about the contents of the debriefing
materials—would likely result in the unequal disclosure of competitive pricing information to
other bidders. Jd. at 1351-52. Jnserso therefore does not support Defendants’ argument for
dismissal of Count 4, because AWS does not challenge any “express term” of DoD’s corrective
action.

Defendants also invoke a line of cases applying Blue & Gold to post-award challenges
relating to OCIs, but again, these cases do not support expanding the waiver rule to evaluations.
See MS Br. at 22; Gov. Br. at 19-20 (citing CRAssociates, Inc. v. United States, 102 Fed. Cl. 698
(2011); Concourse Grp., LLC v. United States, 131 Fed. Cl. 26 (2017); Commece’n Constr. Servs.

v. United States, 116 Fed. Cl. 233 (2014)). “[N]o extension of the waiver rule occurred” in these

16
Case QASecl-09-7960R F5-PECuDSWL Aco d F2ldd /P020/a9e Pagé 23 of 40

cases because the OCI claims involved “challeng[es] to the terms of the solicitation, rather than
the agency’s evaluation of proposals.” ATSC, 141 Fed. Cl. at 695. In CRAssociates and Concourse
Group, the protestors waived challenges based on the Government’s failure to amend the terms of
the solicitations to address concerns about alleged conflicts of interest arising out of the close
relationship between the agencies and the incumbents. See ATSC, 141 Fed. Cl. at 695 (citing
CRAssociates, 102 Fed. Cl. at 712-13; Concourse Grp., 131 Fed. Cl. at 29-30). Similarly, in
Communication Construction Services, the protestor waived its claim by failing to timely
challenge the agency’s alleged violation of a statutory prohibition where the “language in the draft

> cc

and final solicitations” “clearly informed offerors” of the potential statutory violation. Comme’n
Constr. Servs., 116 Fed. Cl. at 261-62.

Here, in contrast, Count 4 does not allege any defect in the terms of DoD’s corrective
action.* And indeed, AWS could not have so alleged, for nothing in those terms, or the
amendments issued on remand, indicated that DoD was intent on steering the re-award to
Microsoft regardless of technical merit and price. To the contrary, the Government represented to
AWS and this Court that it would conduct the remand process with the utmost integrity and good
faith. See supra, Section LB.

Finally, Defendants rely on cases where protestors were required to bring pre-award

challenges alleging that the agency was incapable of carrying out the source selection in an

 

* Defendants also rely on Peraton Inc. v. United States, 146 Fed. Cl. 94 (2019)
(Campbell-Smith, J.), but that case has nothing to do with waiver. See MS Br. at 22—23; Gov.
Br. at 17-18. In Peraton, this Court considered whether a protestor could simultaneously lodge
a protest to a corrective action while also moving to stay the proceedings pending the outcome
of the corrective action, and this Court rejected this “wait and see” tactic as foreclosed by the
policy rationales underlying Blue & Gold. Peraton, 146 Fed. Cl. at 102. AWS never moved
to stay this bid protest litigation to see if it would receive the re-award before it challenged the
corrective action.

17
Case CASecl-09-7960R ES-PECuDSL Aco ed F2ldd/P0/2G/a9e Pagé 24 of 40

unbiased manner. See Gov. Br. at 20-22; MS Br. at 23, 25 (citing Adams & Associates, Inc., Nos.
B-417120, B-417125, 2019 WL 245909 (Comp. Gen. Jan. 16, 2019)). But Defendants’ reliance
on Adams fundamentally misconstrues the nature of AWS’s allegations. In Adams, the protestor
argued that the agency was “incapable” of acting without bias because the procurement was
“irredeemably flawed.” Jd. at *2. That is not what AWS has alleged in Count 4. Cf MS Br. at 5,
24; Gov. Br. at 22, 24. As explained above, DoD’s voluntary decision to take corrective action,
the installation of a new Contracting Officer, DoD’s request for reasonable clarifications, and
DoD’s engagement on the solicitation amendments all pointed to the contrary—particularly after
this Court had already enjoined the original award and DoD was already on notice of the concerns
AWS had raised. Instead, the crux of Count 4 is that DoD failed to imp/ement the corrective action,
including the reconsideration of its evaluations and award decision, in a manner that was
appropriately devoid of bias, bad faith, undue improper influence, and conflicts of interest.
* * * * *

At bottom, Defendants cannot avoid the fact that Count 4 is a challenge to DoD’s
reconsideration of its evaluation and award decision. Blue & Gold is limited to challenges to the
terms of a solicitation, it has never been applied to bar claims beyond this context, and it does not
apply here.

B. AWS’s Challenges Were Not Ripe until It Learned of the Evaluation Results

Defendants’ overbroad assertion of Blue & Gold waiver is also unpersuasive because
AWS’s challenges in Count 4 were not ripe until after DoD completed its corrective action and
AWS learned of the evaluations. The ripeness doctrine prevents a plaintiff from bringing “[a]
claim [that] is contingent upon future events that may or may not occur.” Sys. Application & Tech.,

Inc. v. United States, 691 F.3d 1374, 1383 (Fed. Cir. 2012). For a claim to be ripe, “the challenged

18
Case CASecl-09-7960R FS-PECuDSL Aco Ed F2ldd/P020/a9e Pagé 25 of 40

conduct [must] constitute[] a final agency action.” Jd. at 1384. By contrast, absent final agency
action, the mere “anticipation of a future violation is not sufficient to make a claim ripe.” Brocade
Comme’ns Sys., Inc. v. United States, 120 Fed. Cl. 73, 79 (2015). Without standing to bring a pre-
award challenge to a corrective action, a protestor’s “failure to pursue a judicial remedy ... will
not create ... a new basis for waiver.” Boeing, 968 F.3d at 1380 (citing Yakus v. United States,
321 U.S. 414, 444 (1944)). These ripeness principles demonstrate that AWS’s claims are timely
because there was no biased, bad faith, or improperly influenced final agency action that AWS
could have challenged before DoD completed its re-evaluations and notified AWS of its re-award
decision.

1. AWS Had No Standing to Bring a Pre-Award Challenge to DoD’s Execution of
the Corrective Action

AWS did not have standing, prior to the re-award, to challenge DoD’s execution of the
corrective action. A corrective action is “interlocutory in nature,” and a “plaintiff ha[s] neither
standing nor a ripe claim” to challenge the execution of the corrective action until “the technical
determinations are applied in a best-value analysis and an award . . . decision.” Technatomy Corp.
v. United States, 144 Fed. Cl. 388, 391-392 (2019); see also Eskridge Res. Corp. v. United States,
92 Fed. Cl. 88, 95 (2010) (“[C]laims related to the outcome of [an] ongoing corrective action must
be dismissed as not ripe for judicial review.”); Sheridan Corp. v. United States, 95 Fed. Cl. 141,
150 (2010) (distinguishing between challenges to “the results of the corrective action” and
challenges to the “decision to take corrective action in the first place,” and finding only the latter

is ripe in a pre-award context).°

 

> Microsoft relies on Oracle America, Inc. v. United States, 144 Fed. Cl. 88 (2019), to argue that
“pre-award protests alleging bias and conflicts of interest ... are justiciable before the agency

19
Case CASecl-09-7960R ES-PECuDSWL Aco Ed F2idd 20 2G/a9e Pagé 26 of 40

Any concerns AWS might have had about potential bias, bad faith, or improper influence
in DoD’s execution of the corrective action did not make such claims ripe before DoD completed
the corrective action. As this Court has recognized time and again, claims alleging that agency
officials “will not act in good faith in executing the corrective action” are not ripe when the
corrective action is ongoing, for they “raise[] purely hypothetical arguments about future events
that might or might not occur.” Sguare One, 123 Fed. Cl. at 329 (internal alteration marks omitted)
(finding that pre-award challenge to corrective action as biased pretext for affording awardee an
additional opportunity to correct its proposal was not ripe); see also Brocade, 120 Fed. Cl. at 80
(“When an action depends on contingent events that may not occur as anticipated, ... the claim is
unfit for judicial review.”); Eskridge, 92 Fed. Cl. at 94-95 (dismissing challenge to agency’s
corrective action as unripe, but holding that “[i]f at the end of that process the record shows that
[the agency] did not properly carry out the corrective action by conducting a proper re-evaluation
of the proposals, [the protestor] will have an opportunity to challenge the decision after it is
made”); FirstLine Transp. Sec., Inc. v. United States, 107 Fed. Cl. 189, 207 (2012) (challenges to
evaluation process are “premature” because courts “must presume that [agency] officials will act
in good faith’).

Yet again, Defendants conveniently ignore these directly applicable precedents, which

confirm AWS’s claims are timely. In Square One, the plaintiff brought a post-award protest to the

 

makes a new award decision” (MS Br. at 31), but this argument is based on a misreading of
Oracle. In that case, DoD’s elimination of Oracle from competition based on its failure to
meet certain gate criteria was a final agency action. Oracle, 144 Fed. Cl. at 111-12. Oracle’s
challenges regarding the alleged conflict of interest were ripe because Oracle argued the gate
criteria “would have been drafted differently if the agency had not employed a single award
strategy,” which “in turn, depend[ed] ... on whether the single award determination was
tainted” by a conflict of interest. Jd. at 112.

20
Case CASecl-09-7960R FS-PECuDSL20o TE F2idd/P0/20/a9e Page 27 of 40

General Services Administration’s evaluation of proposals for the procurement of armored
vehicles. 123 Fed. Cl. at 310. Prior to Square One filing its protest at the Court, GSA had agreed
to take corrective action in response to Square One’s earlier GAO protest by cancelling the award,
revising the solicitation, and inviting offerors to resubmit proposals. Jd. at 318-19. Square One’s
complaint before the Court challenged GSA’s original evaluations and award, as well as GSA’s
proposed corrective action. Jd. at 319. The Court found that Square One’s challenge to the original
evaluations was moot in light of GSA’s decision to take corrective action, id. at 325-26, and held
that its challenge to GSA’s corrective action was not ripe, id. at 325-330.

In finding Square One’s challenge to the corrective action premature, the Court noted that
Square One would be able to “raise any concerns regarding its ability to comply with the amended
solicitation in a pre-award bid protest.” Jd. at 329. It further held that Square One’s bias allegation
that the “decision to reprocure the Solicitation is merely a pretext for affording [the awardee] an
additional opportunity to correct its proposal” was unripe in light of the strong presumption that
“government officials act correctly, honestly, and in good faith when considering bids,” and
because “[a]ny allegation that GSA’s officials will not act in good faith in executing the corrective
action, which includes re-procuring the requirement, raises purely hypothetical arguments about
future events that [might] or [might] not occur.” /d. (internal quotations omitted) (emphasis
added).

AWS’s claims fall squarely within the ambit of this Court’s holding in Square One. Here,
DoD has voluntarily taken corrective action. It amended the solicitation and invited offerors to
submit proposal revisions. Had AWS filed a pre-award protest that DoD might not act in good
faith in conducting the proposal evaluations, its claims would have been unripe. Instead, as it

must, AWS presumed that DoD would act in good faith, and timely protested when the post-award

21
Case CASecl-09-7960R FS-PECuDSWL Aco Ee d F2idd PO 2G/a9e Pagé 2B of 40

debriefing and administrative record revealed DoD allowed bias, bad faith, and improper influence
to sway the evaluations and re-award decision.

The Court’s decision in Square One logically follows prior precedent. In Eskridge, the
plaintiff filed a post-award GAO protest to a contract awarded by the U.S. Army Corps of
Engineers (“USACE”) to provide force protection operational support services. 92 Fed. Cl. at 88.
USACE took corrective action by agreeing to re-evaluate the technical proposals, and Eskridge
filed a new complaint alleging violations in USACE’s original evaluations of its proposal and a
violation of the Competition in Contracting Act based on USACE potentially allowing the awardee
to submit a modified proposal that included former Eskridge personnel during the re-evaluation of
proposals. Jd. at 93.

USACE argued that the claims regarding the original award and evaluations should be
dismissed as moot, and that the claims regarding the pending corrective action and re-evaluation
process must be dismissed as unripe. Jd. The Court agreed, finding the claims related to the
original award moot and the claims regarding “speculative and potential improprieties in the re-
evaluation process” of USACE’s corrective action to be premature. Jd. at 94. In so holding, the
Court noted that it was “required to assume that the Government [would] carry out the corrective
action in good faith,” id. at 95 (internal quotation omitted), and that Eskridge would “have an
opportunity to challenge the decision after it is made” if “at the end of the process the record shows
that USACE did not properly carry out the corrective action by conducting a proper re-evaluation
of proposals,” id.

That is precisely what AWS has alleged here. The fact that AWS brought its initial protest
before this Court and the Government sought remand, as opposed to AWS filing a GAO protest

that was mooted by the Government filing a Notice of Corrective Action that resulted in dismissal,

22
Case QASecl-09-2960R F5-PECuDSWLAco Ee d F2idd /P0/2G/a9e Pagé 29 of 40

makes no difference. Here, as in Eskridge, the time to challenge the execution of the corrective
action process is “at the end of that process” when the “record shows” DoD “did not properly carry
out the corrective action.” See id.

These ripeness principles illustrate exactly why AWS did not waive Count 4: AWS had
no standing to bring any challenge to DoD’s execution of its corrective action until after DoD
completed the corrective action and affirmed its award to Microsoft. Up to that point, DoD had
conceded there was “substantial and legitimate” concern about the propriety of its original award
to Microsoft (ECF No. 177 at 3), and the effect of its corrective action was to withdraw DoD’s
elroneous original award decision to Microsoft and give itself an opportunity to re-conduct its
evaluation anew and in light of the concerns that AWS raised in its Amended Complaint.

Moreover, Defendants have not identified exactly what they believe AWS should have
done to challenge the corrective action in a pre-award context to preserve its claims. At most, the
Government argues AWS should have objected to the fact that the corrective action “did not
include measures designed to address [its bias] concerns.” Gov. Br. at 30. This argument directly
contradicts the positions the Government took when it urged this Court to grant voluntary remand.
Cf. ECF No. 185 at 4, 15 (stating DoD would use the corrective action to—‘in good faith”—
“reconsider its evaluation and source selection decision” and DoD was “commit[ed] to fairly
reconsider[ing] its decisions in light of AWS’s allegations”). The Government even invoked its
“entitle[ment] to a presumption of good faith and regularity,” which the Government declared was
“at its zenith.” Jd. at 14. In essence, the Government argued AWS’s concerns were premature
because they assumed DoD would act in bad faith in undertaking corrective action. Yet now, post-
award, the Government argues the exact opposite—that AWS should have assumed DoD would

act in bad faith.

23
Case CASecl-09-7960R F5-PECuDSWL Aco d F2idd PD 2G/a9e BAQE 20 of 40

Defendants cannot have it both ways. AWS had every right—and, indeed, was required as
a matter of law—to rely on the presumption that DoD officials would “carry out the corrective
action in good faith.” Square One, 123 Fed. Cl. at 329. Defendants’ position that AWS had an
affirmative duty to protest based on an assumption of bad faith would render the precedential
presumption of good faith a nullity, and wields Blue & Gold as a shield from judicial scrutiny in a
way never intended by the Federal Circuit or this Court.

2. Count 4 Was Not Ripe to Bring Pre-Award Because It Is Not a Challenge to the
Scope of DoD’s Corrective Action

Count 4 alleges that bias, bad faith, and improper influence compromised DoD’s re-
evaluations and re-award decision—it does not, as Defendants claim, challenge the “scope” of
DoD’s corrective action. Although the Federal Circuit has not applied its Blue & Gold waiver rule
to corrective action, the Court of Federal Claims has extended the waiver rule to certain situations
in which a protestor did not protest the announced scope of an agency’s corrective action. Ace-Fed.
Reporters, Inc. v. United States, No. 20-636, 2020 WL 5640598, at *20 (Fed. Cl. Sept. 22, 2020)
(citing cases); Jacobs Technology Inc. v. United States, 131 Fed. Cl. 430, 448 (2017)
(distinguishing protest to “announced scope” of corrective action from challenge to execution of
corrective action raised in Square One).

Defendants attempt to downplay the critical distinction between a timely challenge to the
scope of corrective action and a timely challenge to the execution of corrective action. See Gov.
Br. at 25 (“[t]his claimed distinction is, in fact, no distinction at all”); MS Br. at 30, 31 (‘AWS

attempts to cloak its latest bias allegations in the re-evaluation results. .. AWS cannot rely on

24
Case CASecl-09-7960R FS-PECuDSL Aco d F2ldd/P020/a9e Fags 21 of 40

purported errors in the remand evaluation to maneuver around Blue & Gold .. .”).§ But
Defendants’ failure to appreciate a distinction does not mean it does not exist. Because DoD did
not articulate any limits on the scope or “terms” of its corrective action, and in fact touted its
“Clearly Stated . . . Intent To Reconsider Its Decision In Light Of Each Of AWS’s Protest
Allegations,” ECF No. 185 at 13 (emphases added), AWS had no basis to complain about the
scope of corrective action.

Thus, the cases Defendants have cited about the ripeness of certain pre-award protests are
inapposite. Those cases involve challenges based on bias that manifests in the scope of the
corrective action, whereas Count 4 alleges bias that manifests in the execution of the corrective
action through the evaluation of proposals and final re-award decision. In Jacobs (see Gov. Br. at
18-19, 29-30; MS Br. at 31—32), the court determined the protestor’s challenge that the “scope of
the corrective action” was “not broad enough to resolve the alleged bias on the part of the
procurement officials” was a justiciable issue ripe for judicial review. Jacobs, 131 Fed. Cl. at 449.
However, the Jacobs court was careful also to state that arguments about the evecztion of the
corrective action were “not ripe” because the “corrective action only contemplates reevaluation at
this time,” and the agency’s “later execution of the corrective action ... is a future event that is not

ripe for review.” Jd. at 448.

 

© Microsoft’s reliance on Jacobs only serves to underscore why AWS’s claims of bias, bad faith,
and improper influence in the re-evaluations are timely asserted. While Jacobs stated that
“errors in an evaluation process do not alone suffice to demonstrate bad faith or permit
discovery,” 131 Fed. Cl. at 455, (emphasis added), that is not what AWS alleges in the
Amended Complaint. Nor, as the Government argued, Gov. Br. at 30, would President
Trump’s tweets or the corrupt environment in which the re-evaluations were carried out suffice
alone to demonstrate bad faith or bias on the part of the source selection team. Rather, it is the
combination of an environment designed to facilitate improper motives and the manifestation
of those improper motives in the evaluation errors that give rise to AWS’s timely claims. See
Am. Compl. at §§ 12, 357, 404-12.

25
Case CASecl-09-7960R E5-PECuDSLAco Ee d F2idd PO 20/a9e BAQE 42 of 40

Similarly, in Anham FZCO v. United States, 144 Fed. Cl. 697 (2019) (Campbell-Smith, J.)
(see Gov. Br. at 30; MS Br. at 23-24 26-28), this Court held the protestor had waived challenges
to the scope of the agency’s corrective action by failing to bring a pre-award protest. This Court
noted the agency “announc[ed] the scope of the intended corrective action” by identifying the
specific factor that would be re-evaluated—which did not include the factor that the plaintiff
believed the agency had failed to properly evaluate in its original award decision. Anham, 144
Fed. Cl. at 719. Because the plaintiff affirmatively knew the agency’s corrective action would not
include re-evaluation of its concerns, “plaintiff was on notice that it should have raised the issue”
in response to the notice of the corrective action. Jd.

Here, Count 4 challenges the execution of DoD’s corrective action, not its scope. See Am.
Compl. at §§ 401-12. Unlike in Anham (where the agency expressly limited the scope of its
corrective action), the Government repeatedly stated that its corrective action would address each
of the challenges raised in AWS’s original protest, “without limitation” and in “good faith.” See,
e.g., ECF No. 185 at 13. The terms of the solicitation, as amended on remand, and scope of the
corrective action, as articulated by DoD, never suggested that DoD would implement a remand
infected with bias. It was not until the evaluations were known to AWS upon completion of the
corrective action that AWS had a ripe claim. Jacobs expressly holds that such challenges to a
“future event” are not ripe for review. 131 Fed. Cl. at 448.

C. Blue & Gold Does Not Apply Because Count 4 Challenges a Latent, Not Patent, Error

AWS has not waived Count 4 for the additional reason that it clearly challenges a latent—
not patent—error. As acknowledged by Defendants and universally recognized by the cases
interpreting Blue & Gold, only patent errors can be waived. See Blue & Gold, 492 F.3d at 1313;

Gov. Br. at 14; MS Br. at 20. An error is patent if it is “an obvious omission, inconsistency, or

26
Case CASecl-09-7960R F5-PECuDSWL Aco d F2ldd 20 2G/a9e BAQE BB of 40

discrepancy of significance.” Per Aarsleff, 829 F.3d at 1312 (internal quotation marks omitted).
By contrast, a latent error is one that is “hidden or concealed” and “not apparent on the face of the
document, could not be discovered by reasonable and customary care, and is not so patent and
glaring as to impose an affirmative duty on plaintiff to seek clarification.” Jd. (internal quotation
marks omitted). “No doctrine or case requires a potential protestor to be clairvoyant or to police
an agency’s general noncompliance with the FAR on the possibility that such misfeasance might
become relevant in a protest.” NetStar-1 Gov. Consulting, Inc. v. United States, 101 Fed. Cl. 511,
523 n.17 (2011).

DoD’s corrective action did not involve any “obvious omission, inconsistency, or
discrepancy of significance” on its face. To the contrary, the Government went to considerable
lengths to reassure the Court and AWS that DoD’s reconsideration of its award decision would be
“without limitation” and conducted in “good faith.” See, e.g., ECF No. 177 at 3; ECF No. 185 at
13, 15. It further added that DoD would “treat[] both offerors equally and fairly” and “reconsider
its procurement decisions under [a] fair and impartial paradigm.” ECF No. 185 at 4. Finally, the
Government invoked its “entitle[ment] to a presumption of regularity and good faith.” See ECF
No. 185 at 6, 14; ECF No. 199 at 6. There was nothing patently biased about the proposed
corrective action that imposed any affirmative duty on AWS to challenge it, and AWS was able
to, and required to, rely on the presumption of good faith afforded to Government decisionmakers.
FirstLine Transp., 107 Fed. Cl. at 207.

Defendants’ motions to dismiss do not identify any patent error in the corrective action that
would have charged AWS with a duty to act. First, Defendants’ suggestion that it should have
been patently obvious to AWS that the corrective action would not remediate AWS’s concerns

about bias and bad faith—because DoD “never made any representation that DoD would take

27
Case CASecl-09-7960R E5-PECuDSWL Aco d F2idd PO 20/a9e Bagé 24 of 40

action to address AWS’s bias allegations”—is specious. Gov. Br. at 29; see also MS Br. at 27.
DoD agreed to reconsider all of its technical evaluations, without limitation, in good faith. See
supra, Section LB. It goes without saying that acting in good faith requires a lack of bias, bad
faith, improper influence, and conflict of interest. Moreover, AWS alleged in its original
Complaint and prior briefing that the technical evaluations were inexplicable absent the bias and
bad faith that poisoned the original award to Microsoft. ECF No. 1 §§ 13, 27, 83. To the extent
DoD committed to AWS and this Court that it would reconsider the technical evaluations in
response to AWS’s concerns, ECF No. 185 at 13, such re-evaluation necessarily required DoD to
address the bias and bad faith that had infected the original source selection.

Second, Defendants contend that publicly available information—like President Trump’s
public statements and tweets—tevealed a “patent” error that charged AWS with a duty to protest
even before AWS filed its original bid protest in October 2019. See MS Br. at 25—26, 30-31; Gov.
Br. at 27-28. This argument fails on so many levels. The President’s bias against AWS is not by
itself damning from a procurement integrity perspective. Those tweets did not modify the terms
of the solicitation, and nothing in the solicitation nor the Government’s announced corrective
actions indicated that DoD would treat AWS unfairly. Instead, as the Government has previously
acknowledged in this litigation, bias only becomes actionable when that bias is wielded in a way
that violates procurement rules and regulations. See ECF No. 140 at 15 (“[T]he relevant question
in this protest is not whether the President dislikes Amazon, but rather whether the source selection
officials . . . exhibited bias against AWS in this procurement.”).

Thus, unless the DoD evaluators actually allowed bias to compromise the integrity of their
evaluations, AWS had nothing to protest. Moreover—and more fundamentally—whatever may

be Defendants’ views about the timeliness of the bias-related allegations in AWS’s original

28
Case CASecl-09-7960R F5-PECuDSWL Aco d F2idd PD 20/a9e BAQE BS of 40

Complaint, “those issues were rendered moot” when DoD “undert[ook] corrective action that
w [ould] supersede and potentially alter its prior source selection decision.” Sguare One, 123 Fed.
Cl. at 325 (internal quotation marks omitted). The remand and corrective action gave DoD every
opportunity to remove the bias that motivated the original evaluations from the process. See Am.
Compl. § 403. This is particularly true when DoD was aware of AWS’s specific allegations of
bias when DoD represented it would undertake a corrective action in “good faith.” See, e.g., ECF
No. 177 at 3, ECF No. 185 at 14-15.

Third, contrary to Microsoft’s suggestion, the fact that DoD did not commit to removing
the conflicted evaluators from the source selection team is not evidence of a patent error. See MS
Br. at 27. Any concerns relating to the composition of the source selection team (and whether
DoD would change any of the members of the source selection team for the re-evaluations) are not
patent errors that AWS could have discovered with “reasonable and customary care.” Per Aarsleff
A/S v. United States, 829 F.3d at 1312. The identity of the members of the source selection team
is source selection information that cannot be revealed to an offeror. See FAR 3.104-3 (prohibiting
disclosure of source selection information); FAR 2.101 (defining “source selection information”
to include “source selection plans,”), AR Tab 114 at 6761, AR Tab 126 at 8537, AR Tab 205 at
57898, AR Tab 305 at 64381, AR Tab 573 at 181337 (including the composition of the source
selection team in the source selection plan).

Moreover, AWS endeavored to take reasonable care by asking about the composition of
the source selection team on remand in response to Amendment 0007. See AR Tab 609 at 181611
(AWS asking DoD to whether there “[h]ave ... been any changes to the composition of the
evaluation or source selection teams” following the remand). DoD refused to divulge information

about personnel, see id., and AWS was entitled to the presumption that the agency would staff the

29
Case CASecl-09-7960R ES-PECuDSWL Aco Ed F2dd PO 20/a9e BAQE BB of 40

source selection team in a manner that would ensure the evaluations were conducted free from bias
and in compliance with the FAR. Blue & Gold does not impose upon AWS a duty to protest issues
it did not know, and could not have known—.e., latent errors. See NetStar-1, 101 Fed. Cl. at 523
n.17.

AWS learned that improper influence, bias, and bad faith during the execution of the
corrective action affected the re-evaluations only after the award, through its receipt of the
debriefing materials. The manifestation of bias and bad faith in the remand process could not have
been discovered by reasonable and customary care. Accordingly, Count 4 is necessarily a
challenge to a latent, and not patent, error, and cannot have been waived under Blue & Gold.

D. The Policy Concerns Animating Blue & Gold Would Be Undermined if Waiver Were
Found Here

The Government and Microsoft assert that the policy concerns underpinning Blue & Gold
would be best served by extending the doctrine to waive AWS’s claims. The exact opposite is
true: the policy concerns animating Blue & Gold were served by AWS’s actions in this protest.
Blue & Gold aims to encourage offerors to surface solicitation defects so that the government has
the opportunity to fix them. Here, AWS put the Government on notice of potential bias through
its initial protest, and the Government did, in fact, take the opportunity to remedy its evaluation
through corrective action. The Government failed to remedy the defect in its corrective action, but
that failure was not revealed until after the corrective action was completed. The Government
effectively argues that Blue & Gold required AWS to ignore longstanding precedent, presume that
Government officials would act in bad faith, and protest based on an assumption that bias would
once again infect the procurement. Bie & Gold was not designed to foster such unnecessary and

premature litigation.

30
Case CASecl-09-2960R ES-PECuDSL Aco d F2idd/P020/a9e FAgE 27 of 40

Blue & Gold’s waiver rule was designed to prevent litigants who knew or should have
known about patent defects in the terms of a solicitation from raising post-award challenges to
those defects. The doctrine is premised on the theory that because the litigants should have been
able to identify the defects with “reasonable and customary care” and, because the defects were
patent, they could have been corrected before the contract was awarded. See Per Aarsleff, 829
F.3d at 1312-13. As this Court correctly recognized in Peraton (which Defendants misconstrue
and seek to expand beyond the unique facts of that case), Blue & Gold “forecloses the ‘wait and

29>

see approach’” where offerors seek to “‘sit on their rights to challenge what they believe is an
unfair solicitation...” 146 Fed. Cl. at 102 (emphasis added) (internal citations omitted). By
contrast, for an evaluation tainted by bias and bad faith, the proof is in the pudding. Absent some
concrete indication of bias from the source solicitation team, the effect is not discoverable with
“reasonable and customary care” until it manifests in a skewed evaluation. See Square One, 123
Fed. Cl. at 329-30 (a claim based on an “appearance of impropriety and a concerted effort to award
to one offeror over the others” is not ripe prior to award). Under the Government’s proposed
expansion of the Blue & Gold waiver doctrine, the mere suspicion of bias, without any proof of its
manifestation in the procurement process, would require contractors to protest—on pain of waiver.

This is precisely why extending the waiver doctrine to claims of bias would result in a
flood of litigation after every tweet or negative news cycle as protestors seek to preserve their
claims (only to be told that the claims are not ripe). Such litigation would be premature,
time-consuming, and fruitless, which would defeat Ble & Gold’s goal of promoting efficiency.
See 492 F.3d at 1313-14; see also Peraton, 146 Fed. Cl. at 102 (noting “[b]id protests consume

valuable court resources”). Furthermore, this “heads-I-win, tails-you-lose” manner in which

Defendants try to apply the waiver rule here “has no merit” because it is “tantamount to denying

31
Case CASecl-09-7960R EIS-PECuDSUL20o Sd F2idd PO 20/a9e BAQE 2B of 40

judicial review,” Vanguard Recovery Assistance v. United States, 99 Fed. Cl. 81, 91-92 (2011), of
serious, well-founded bias allegations, and undermines the Federal Circuit’s goal of “fairness” in
creating this equitable waiver doctrine, see Synergy, 133 Fed. Cl. at 738.

Finally, adjudication of AWS’s timely claims regarding the bias, bad faith, and/or improper
influence that motivated the otherwise inexplicable technical evaluation errors is necessary to
ensure the integrity of the procurement process and transparency in government decision-making.
See generally ECF Nos. 152-1, 157-1. The technical evaluation errors, which independently
require the JEDI re-award to Microsoft to be set aside, are a symptom of the disease that motivated
those errors in the first place. The policy implications of Defendants’ expansive interpretation of
Blue & Gold require the Court to reject it.

E. Even if Blue & Gold Did Apply, AWS Had Good Cause Not to Challenge the
Execution of Corrective Action Prior to Award

Even if the Court were to find that Blue & Gold applies to Count 4 (though it should not),
and that AWS was untimely in filing its bias claims (though it was not), Blue & Gold recognizes
an exception to its waiver rule where the plaintiff has good cause for not earlier raising its
otherwise waived challenge. See Blue & Gold, 492 F.3d at 1315; see also COMINT, 700 F.3d at
1382 (“[W]here bringing the challenge prior to the award is not practicable, it may be brought
thereafter.”). To the extent AWS’s bias or bad faith claims are found untimely, AWS had good
cause to not protest the corrective action prior to award because it was impracticable to do so given
the lack of visibility into DoD’s evaluation prior to receipt of the debriefing materials, and the
presumption of good faith afforded to government decisionmakers in conducting corrective
actions.

Moreover, application of Blue & Gold to the facts of this case would lead to an inequitable

result. Cf Linc Gov’t Servs., LLC, 96 Fed. Cl. at 698 (noting Blue & Gold is “an equitable, rather
32
Case CaSecl-09-7960P ES-RECu Dao Ed F26d 2D 20/4Ge Bagé 49 of 40

than jurisdictional bar”). The Government’s and Microsoft’s contentions that AWS should have
known that on remand DoD would engage in bias, bad faith, improper influence, or conflict of
interest are completely contrary to the Government’s representations in the remand proceedings.
Blue & Gold should not be applied to penalize AWS for its reliance on the Government’s
representations of good faith and the law’s presumption of regularity. See Trustees in Bankruptcy
of N. Am. v. United States, 593 F.3d 1346, 1354 (Fed. Cir. 2010); First Mortg. Corp. v. United
States, 142 Fed. Cl. 164, 171-72 (2019).

Finally, Defendants’ position would forever insulate the Government from any review of
the bias, bad faith, and improper influence claims AWS has alleged here. The ultimate aim of bid
protest litigation is to protect the integrity of the procurement process and foster transparency and
public trust in government decision-making. Defendants’ attempt to use an equitable remedy to
shut down any inquiry into AWS’s allegations is anathema to those goals.

CONCLUSION

For the foregoing reasons, Defendants’ motions should be denied.

33
Case CaSecl-09-2960P ES-RECuDaL20o Ee d F26d 2D 20/aGe FagEé 40 of 40

Dated: November 20, 2020

Of Counsel:

J. Alex Ward

Sandeep N. Nandivada
Caitlin A. Crujido

Alissandra D. Young
MorRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW
Washington, DC 20006-1888

Respectfully submitted,

By:

34

Kevin P. Mullen

MoRrRRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW
Washington, DC 20006-1888
Telephone: 202.887.1500
Facsimile: 202.887.0763

Attorney of Record for Plaintiff
Amazon Web Services, Inc.

Andrew S. Tulumello

Daniel P. Chung

GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Ave., NW
Washington, D.C. 20036-5306

Theodore J. Boutrous, Jr.
Richard J. Doren

Eric D. Vandevelde

GIBSON, DUNN & CRUTCHER LLP
333 South Grand Ave.

Los Angeles, CA 90071-3197
